    Case: 6:20-cv-00029-REW Doc #: 20 Filed: 08/04/20 Page: 1 of 1 - Page ID#: 474




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION
                                         LONDON

    COMMONWEALTH OF                             )
    PENNSYLVANIA,                               )
                                                )
         Appellant,                             )            No. 6:20-CV-29-REW
                                                )
    v.                                          )                   ORDER
                                                )
    AMERICORE HOLDINGS, LLC, et al.,            )
                                                )
         Appellees.                             )

                                         *** *** *** ***

         Appellees seek a fourth extension of time to file their brief,1 citing the same grounds

underlying the third extension. DE #19 (Motion). Per Appellees, the Trustee remains engaged in

ongoing negotiations for the sale of Ellwood assets, which may obviate need for adjudication of

this bankruptcy appeal. Movants represent that the extension request is again unopposed.

         Because the circumstances justifying the prior extension persist, the Court finds good cause

for the sought schedule modification and GRANTS unopposed DE #19. Appellees shall file their

brief on or before August 31, 2020.

         This the 4th day of August, 2020.




1
 The brief would otherwise have been due on July 30, 2020. Appellees sought the instant extension
on July 29, prior to deadline expiration.
